IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-30472
                           Summary Calendar

JOSEPH C. JONES, d/b/a
MAKEDWDE PUBL’G
CO.; RON PUBL’G
CO.; RIC RECORDS,

                                          Plaintiffs-Appellants,


JOSEPH S. RUFFINO, JR.,
                                          Movant-Appellant,

versus

ALVIN LEE JOHNSON, SR.,
ET AL.,
                                          Defendants,

and

PAUL M. LEE, SR. ET AL.,
                                          Defendants-Appellees.

DALVA ONE STOP RECORDS & TAPES,
                                          Movant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. CA-91-879-B
                         - - - - - - - - - -
                            March 27, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Appellant Joseph C. Jones d/b/a Makedwde Publishing Co., Ron

Publishing Co., and Ric Records argues that the district court



      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-30472
                                - 2 -

erred in granting the defendants’ motions for summary judgment

and in denying Jones’ motion for reconsideration.

     We have reviewed the record, including the several orders

issued by the district court and the briefs of the parties, and

find that Jones has failed to raise an issue of arguable merit on

appeal.    Therefore, the appeal is DISMISSED as frivolous.    See

5th Cir. R. 42.2.

     IT IS ORDERED that Jones’ motion to strike the appellees’

brief and his request for the imposition of sanctions against the

defendants are DENIED.

     IT IS ORDERED that the motion of the defendants for the

imposition of sanctions and costs is GRANTED.    The matter is

REMANDED to the district court for the determination of the

amount of sanctions to be imposed.    Counsel for the moving

defendants are to submit affidavits to the district court stating

the time expended in defending the appeal and the motion to

strike their brief and a statement of the fees charged to their

clients.

     Appellant Joseph Ruffino, Jr., failed to sign the notice of

appeal.    Therefore, his appeal is DISMISSED for lack of

jurisdiction.    See Smith v. White, 857 F.2d 1042, 1043 (5th Cir.

1988).

     APPEAL DISMISSED.   REMANDED.